REASONS FOR ALLOWANCE

Claims 1-7, 9-10, 14-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites the limitations “upon receiving, by a computing device, a first function call for starting a logging session from an application being executed, starting the logging session for a log entry and reserving space in an in-memory non-persistent storage for the log entry, wherein the first function call includes a metadata parameter that identifies the logging session; 
upon receiving, by the computing device, a second function call for writing to a log entry from the application being executed, writing information to the log entry in the space in the in-memory non-persistent storage during the logging session; 
upon receiving, by the computing device, a third function call to end the logging session from the application being executed, the third function call including an indicator parameter that is generated based on the executing of the application: 
ending the logging session for the log entry, 
obtaining a stored configuration for the application from a configuration storage including different configurations for a plurality of different applications or contexts, the stored configuration defining conditions for classifying log entries of the application, and 
comparing the indicator that is generated based on the executing of the application to a condition of the configuration, wherein the first function call, the second function call, and the third function call are included in software code of the application being executed and are executed by the application during runtime of the application to selectively start and end the logging session for the log entry”
Said limitations are taught by the specification of the instant application as originally filed at least at [P. 0021-23, 0030, 0033, and 0035].  Said limitations, in combination with the other recited limitations of preceding claim 1, are not taught or suggested by the prior art of record.

Bhansali et al. (U.S. Patent No. 8910124) which teaches listening for an instruction to begin logging during an executing program, inserting instructions to collect trace data in the executing program, buffering collected trace data, calculating trace information when ending the logging routine and storing buffered trace data in a memory, but does not teach the instruction to begin logging including a metadata parameter that identifies the logging session, comparing the calculated trace information to a condition of a configuration, the configuration being related to the executing program and defining how trace data is classified.
Martynov et al. (U.S. PGPub No. 2017/0109258) which teaches comparing trace data from an operation to a list of acceptable limits stored in a memory, and copying trace data to a log in memory when the trace data indicates the operation executed within the limits, but does not teach function calls to start tracing, collect trace data and end tracing within the code of the executing operation.
Anderson et al. (U.S. Patent No. 7523433) teaches an application configuration database which contains conditions for interpreting return codes in log files but does not teach not teach function calls to start tracing, collect trace data and end tracing within the code of the executing operation and determining whether a log file should be stored in persistent storage based on the comparison of its return codes to conditions in the configuration database.
Claims 2-7, 9-10, 14 and 22 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Claim 15 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 16-19, 21 and 23 depend from claim 15, and are considered allowable for at least the same reasons as claim 15.
Claim 20 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1.

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133  

/SEAN D ROSSITER/Primary Examiner, Art Unit 2133